Citation Nr: 0823483	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 2000 to May 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In passing, it is noted that an advisory opinion from VA's 
Office of General Counsel dated February 23, 1993, the 
General Counsel indicated that, where an individual did not 
meet the Chapter 30 eligibility criteria, the individual was 
not legally a Chapter 30 participant and reduction of his or 
his basic pay was contrary to statutory authority and 
erroneous.  That notwithstanding, according to the General 
Counsel, VA does not have any control over the monies reduced 
from a veteran's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
has no legal authority to refund the veteran's contributions, 
she is advised that should she desire to request a refund of 
these monies, such a request must be made directly to her 
service department, an entity separate from VA.


FINDING OF FACT

The veteran served on active duty from December 12, 2000, to 
May 30, 2003, and was discharged or released from active duty 
for the convenience of the Government, after completing 29 
months and 19 days of her obligated 3-year period of active 
duty.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3012 (West Supp. 
2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an August 2005 decision letter, the RO informed the 
veteran that her claim for educational assistance under 38 
U.S.C.A. Chapter 30 was denied because she did not meet the 
basic eligibility requirements under applicable VA law.  In 
cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the veteran contends that she is eligible for 
Chapter 30 educational assistance benefits based on service 
from December 2000 to May 2003.  Specifically, she maintains 
that because she served only 11 days less than the length of 
service required for Chapter 30 educational benefits 
eligibility, a waiver allowing such eligibility should be 
granted.  

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (i) (West Supp. 2005); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2007).  In this case, the evidence reflects that the veteran 
served 29 months and 19 days of a three year obligation.  
Accordingly, she does not meet the requirements under the 
cited provisions.

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when discharged or released from active duty for certain 
specified reasons.  These include when an individual is 
discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  In addition, an individual who 
is discharged or released from active duty for the 
convenience of the Government must complete not less than 20 
months of continuous active duty of the obligated service in 
the case of an individual whose obligated period of service 
is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (ii); 38 C.F.R. § 20.7042(a) (5) (iv).

In this case, the veteran's Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, shows that the veteran served on active duty from 
December 12, 2000, to May 30, 2003, a total of 29 months and 
19 days, and less than her total 36-month term of service.  
Her separation code is "KDG", or "parenthood or custody of 
minor children," which is considered to be at the 
convenience of the Government.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Accordingly, because the veteran was 
discharged or released from active duty for a purpose 
considered to be for the convenience of the Government, prior 
to completing 30 months of a 3-year or more enlistment, the 
preliminary requirements for Chapter 30 eligibility are not 
satisfied.  

The Board is sympathetic to the veteran's argument that her 
length of service very nearly satisfies the requirement for 
30 months' service and that a waiver of those remaining 11 
days should be granted.  To the extent that the veteran has 
argued other circumstances surrounding her 2003 separation 
from service, she is encouraged to apply to the Board of 
Corrections for Naval Records to determine a possible change 
in separation code, so that she may reapply for VA 
educational benefits.  However, the eligibility requirements 
for Chapter 30 are prescribed by Congress.  VA is not free to 
ignore laws enacted by Congress; with the veteran's 
separation code being one of convenience for the Government, 
the law and not the evidence is dispositive of the veteran's 
appeal.  See Sabonis, 6 Vet. App. at 430.  As such, basic 
eligibility for educational assistance under Chapter 30, 
Title 38, U.S. Code, cannot be established at this time.  
Where the law rather than the facts is dispositive, the 
benefit of the doubt provisions are not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2005); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the U.S. Code is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


